Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 1 of 22




                       PX77
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 2 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 3 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 4 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 5 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 6 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 7 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 8 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 9 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 10 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 11 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 12 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 13 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 14 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 15 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 16 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 17 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 18 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 19 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 20 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 21 of 22
Case 1:19-cv-09439-PKC Document 247-18 Filed 07/01/20 Page 22 of 22
